EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daifei Zhang on 3/29/22.
The application has been amended as follows: 
See attached AMENDMENTS TO THE CLAIMS.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Wikstrom (US 20190110332 A1) discloses “An uplink transmission method, comprising: receiving, by a terminal, first configuration information at a first-time-domain position,” in paragraph 68; “receiving second configuration information at a second-time-domain position,” in paragraph 69; “wherein the first configuration information indicates frequency-domain resource information for an uplink shortened Transmission Time Interval (sTTI) transmission,” in paragraphs 68 and 81; “which is performed by the terminal at a third-time-domain position,” in paragraph 68; “and the second configuration information indicates scheduling information for the uplink sTTI transmission, which is performed by the terminal at the third-time-domain position;” in paragraph 81; “and, performing, by the terminal, the uplink sTTI transmission at the third-time-domain position, according to the first and second configuration information;” in paragraphs 68 and 73; “wherein the frequency-domain resource information is shared by a plurality of uplink sTTI for the same terminal at the third-time-domain position…” in paragraphs 65 and 68; and …“wherein the receiving the first configuration information at the first-time-domain position, comprises: detecting a downlink control channel at the first-time-domain position, and obtaining the first configuration information from the downlink control channel, wherein the downlink control channel corresponds to the uplink sTTI transmission, or the downlink control channel is transmitted by using an uplink Downlink Control Information (DCI) format, or, the downlink control channel is transmitted within common search space or dedicated search space of the terminal” in paragraph 68. However, Wikstrom does not explicitly disclose “wherein the first configuration information carries first indication information, which indicates the third-time-domain position; wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time-domain position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication information directly indicates that the third-time-domain position is subframe (n+k) or a plurality of successive subframes starting from the subframe (n+k); wherein a value of k is configured by a network side device through PDCCH according to amount of data of the uplink sTTI transmission.”  Sahlin (US 20180242347 A1) discloses the missing feature “wherein the first configuration information carries first indication information, which indicates the third-time-domain position; wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time- position position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication information directly indicates that the third-time-domain position is subframe (n+k) or a plurality of successive subframes starting from the subframe (n+k)” in paragraphs 92 and 93 and would be obvious to combine with Wikstrom because having the first configuration information indicate the third time domain position increases system flexibility, thereby allowing improved optimization, and thus enhancing service quality. However, Sahlin also does not disclose “wherein a value of k is configured by a network side device through PDCCH according to amount of data of the uplink sTTI transmission” within the context of all the limitations of the instant claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 6 and 20 contain substantially similar subject matter to claim 1 and are allowed for similar reasons. The remaining claims depend on claims 1, 6, and 20 and are allowed based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412